Citation Nr: 0800877	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for migraines, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased rating for headaches, residuals of head 
trauma, evaluated as 30 percent disabling.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in January 2008; however, in a statement submitted in 
October 2007, the veteran indicated his desire to withdraw 
his request for a hearing.

The veteran is also in receipt of a separate evaluation for a 
depressive disorder, which is currently 10 percent disabling.


FINDING OF FACT

The veteran's migraines are manifested by prostrating attacks 
of aura and throbbing pain lasting eight to fourteen hours 
and occurring three to four times a month and a los of 30 
days of work per year. 


CONCLUSION OF LAW

The criteria for a schedular evaluation of 50 percent for 
migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated November 2004, the RO informed the veteran 
of the evidence needed to substantiate the claim, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran that he was to send VA all evidence in his 
possession that pertained to his claim.  This notice served 
to inform him of the need to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The November 2004 letter contained notice 
regarding increased ratings.  The veteran did not, however, 
receive full notice on the effective date element until an 
August 2007 letter. While the Board is granting an increased 
rating, the effective date will be formally set when the RO 
issues a rating action implementing the Board's decision.  He 
is, therefore, not prejudiced by the inferred notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Here, the November 2004 notice was provided prior to the 
appealed rating decision, fully in accordance with Pelegrini 
II and Mayfield.  

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records; 
nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in June 
2003, December 2004 and February 2006.  No changes have been 
reported in the disabilities since the most recent 
examination.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007)  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

Factual Background

In June 2003 the veteran underwent a VA examination.  He 
reported a history of headaches since being hit in the head 
with a golf ball while serving in the Air Force.  The veteran 
had two specific types of headaches as he had tension type 
headaches and migraine type headaches.  His migraine type 
headaches had symptoms of prodrome including visual floaters, 
adversity to light and sound with occasional nausea and 
severe headache pain including throbbing.  

The examiner noted that when the veteran got these severe 
migraine headaches they became incapacitating.  On average 
these occurred twice monthly but could occur in random 
patterns.  The examiner noted that the veteran had daily 
headaches, mild memory loss and difficulty concentrating.  
Headaches were the notable outcome which affected his work or 
lifestyle.  The veteran missed 3 to 4 work days a year due to 
headaches.  He also avoided social contact 3 to 4 times a 
month due to headaches.  The veteran worked as a night clerk 
at the Northampton, Massachusetts VA Medical Center (VAMC) 
and believed that he would not be able to tolerate working 
during the day due to increased activity and noise.  

In October 2004 the veteran presented to the VAMC for 
treatment of his headaches.  He reported a lessening of the 
frequency of the headaches although he still got the more 
severe headaches about 2 to 3 times a week.

A CT scan in December 2004 revealed a stable, small, low 
attenuation lesion in the periventricular white matter on the 
right, most likely representing and old lacunar infarct.

Also in December 2004, the veteran underwent a VA 
examination.  He reported getting headaches 2 to 3 times a 
week.  The more severe type of headache would begin with a 
prodome with symptoms including phototobia with some visual 
floaters as well as a phobia to noise.  This type of headache 
was more incapacitating and could last from 8 to 14 hours.  
The examiner noted that the veteran reported an increased 
number and duration of headaches since his last VA 
examination.  

In May 2005 the veteran presented to the neurology clinic at 
the VAMC for continued management of his headaches.  The 
diagnosis was a history of chronic headaches with 
characteristics of both muscle contraction and vascular 
headaches.

In his October 2005 substantive appeal, the veteran stated 
that his migraine attacks had increased to 3 to 4 times a 
month.  They were severe and debilitating.  The attacks 
lasted on average 8 to 12 hours.  The veteran stated that as 
a result of these migraines he would be retiring from 
employment years earlier than he had planned.

In February 2006 the veteran underwent a VA examination.  The 
veteran reported being employed at the VAMC for 35 continuous 
years where he worked evenings.  The veteran reported that he 
had missed approximately 30 days of work in the past year due 
to an exacerbation of migraines.  He also reported 4 to 5 
episodes where he was out several days at a time due to 
migraine headaches that lasted up to several days.  The 
veteran also received 6 to 7 Demerol injections per year and 
was prescribed hydrocodone for his migraines on a regular 
basis.  He reported that he had become increasingly sensitive 
to light, noise and erratic sounds.  

The examiner stated that it appeared that the headaches or 
migraines, which were more intense now, left the veteran 
feeling depressed for up to 72 hours after each episode.  The 
examiner concluded that the veteran's migraines appeared to 
have increased in frequency, duration and intensity.  The 
diagnosis was mood disorder due to general medical condition 
with major depressive-like episodes, migraine headaches with 
anxiety as aura and chronic illness with pending retirement.

In March 2006 the veteran presented to the VAMC with reports 
that his intense throbbing headaches had increased in 
frequency from 2 to 3 times a month to 5 or 6 times a month.

In October 2006 the veteran again presented to the VAMC for a 
check-up.  He continued to have 3-4 headaches a month.   His 
more severe headaches built up to a crescendo with 
significant photo and phono-phobia.

Analysis

Migraines are currently evaluated as 30 percent disabling 
under Diagnostic Code 8100. 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  This diagnostic code provides a 30 percent 
evaluation for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and a maximum schedular evaluation of 50 
percent for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100. 

The evidence consistently describes migraine attacks 3 to 4 
times a month lasting from to 8 to 14 hours.  Additionally, 
the veteran reported 4 to 5 episodes where he was out several 
days at a time due to migraines that lasted up to several 
days.  The veteran missed 30 days of work in the past year as 
a result of headaches or migraine attacks.  This is an 
indication of severe economic impact.

As the occurrence of attacks 3 to 4 times a month is 3 to 4 
times as frequent as that required for the 30 percent 
evaluation, the Board finds that the veteran's migraines can 
be described as very frequent and more closely approximate 
the criteria for a 50 percent evaluation.  38 C.F.R. §§ 4.7, 
4.21.  This is the maximum schedular evaluation for 
migraines.  Diagnostic Code 8100.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

While the veteran has consistently reported having to miss 
days from work as a result of migraines, he has maintained 
employment.  The 50 percent evaluation contemplates severe 
economic inadaptability.  There is no evidence of marked 
interference with employment beyond the severe impact 
contemplated by the schedular evaluation.

In addition, migraines have not required any, let alone 
frequent, hospitalization since the grant of service 
connection.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1). 


ORDER


An evaluation of 50 percent is granted for migraines. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


